Electronically Filed
                                                           Supreme Court
                                                           SCWC-11-0001077
                                                           25-FEB-2015
                                                           09:24 AM



                            SCWC-11-0001077

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  IN THE MATTER OF THE EDWARD C. STERLING QTIP EXEMPT TRUST DATED
   AUGUST 24, 1995, THE EDWARD C. STERLING QTIP NON-EXEMPT TRUST
   DATED AUGUST 24, 1995, AND THE EDWARD C. STERLING IRREVOCABLE
                    TRUST DATED AUGUST 24, 1995


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0001077; TRUST NO. 98-0039)

         ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Beneficiary-Appellant Patrick G. Williams’s

Applications for Writ of Certiorari filed on January 20, 2015 and

January 27, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 25, 2015.

Patrick G. Williams              /s/ Mark E. Recktenwald
for petitioner, pro se
                                 /s/ Paula A. Nakayama
Cheryl A. Nakamura
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson